The conviction is for receiving and concealing stolen property; penalty assessed at confinement in the penitentiary for two years.
We are unable to pass upon the case further than to dismiss the appeal for the reason that the record fails to show notice of appeal, which is essential to give this court jurisdiction of the appeal. See Art. 827, C. C. P. The statute is emphasized by many decisions of this court which will be found in the reports.
The appeal is dismissed.
               ON MOTION TO REINSTATE THE APPEAL.